DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pani et al (US 2016/0149751, hereinafter Pani), in view of Natarajan et al (US 2016/0301608, hereinafter Natarajan) and in view of Medved et al (US 10,135,683, hereinafter Medved).

Regarding claim 1, Pani discloses a method comprising: establishing, in an overlay network domain (overlay network, Fig. 4), a virtual port channel associated with a virtual network address (vPC associated with virtual address, Para [0071]), the virtual port channel comprising a plurality of network devices including a first network device associated with a first network address and a second network device associated with a second network address (first and second vPC peer devices each with a distinct MAC address, Para [0071]); 								detecting that at least one subnetwork network address from a range of addresses in a subnetwork is accessible from the first network device (maintain a reachability table that maps addresses of the endpoints with appropriate switching information, Para [0072], where there are multiple subnets and/or network segments, Para [0024]/Fig. 4); 				generating a route advertisement associating the next hop address with the at least one subnetwork network address (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]);								but does not disclose determining whether to associate the virtual network address or the first network address as a next hop address for the at least one subnetwork network address based on whether the at least one subnetwork network address is also accessible from the second network device of the virtual port channel.  Natarajan discloses a router and host can be multi-homed to all VLT peers (e.g. Router A and Host 1) but another Router or Host may be single homed to one VLT peer (e.g. Host 4 only to VLT peer Z), Fig. 1, where this could cause problems of incorrectly routing packets that would require extra hops, Para [0007], next hop address is learned through routing protocol, Para [0044], each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2, incoming traffic to Router A is associated with parent VLT LAG (it is reachable to all peers), Para [0062] or using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  In view of the combination, routing packets using the virtual address if all the peer devices have a direct connection, otherwise using an individual address to a specific peer that has the direct connection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Natarajanin in the system of Pani in order to efficiently route packets and avoid sub-optimal paths that oversubscribe ICL and prevent increasing processing delay;							and the references do not disclose the route advertisement associates the next hop address with the subnetwork prefix, wherein the route advertisement does not include an address for an individual host using the at least one subnetwork address.  Medved discloses subnets with network address prefix (i.e. subnetwork prefix), each subnet has a network address prefix, C: 9 R: 50-54 and messages can advertise a next hop for the address prefixes encompassed by the subnets, C: 9-10 R: 67-2.  Therefore a subnet address/prefix can be advertised with an associated next hop instead of an individual host.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Medved in the system of Pani in view of Natarajanin in order to optimize throughput and user experience and reduce signaling overhead by advertising subnets instead of individual hosts.	
Regarding claims 2, 9 and 16, Pani discloses the method/apparatus/CRM of claim 1/8/15, but not explicitly wherein determining the next hop address comprises setting the next hop address to be the virtual network address if the subnetwork network address is accessible from both the first network device and the second network device.  Natarajan discloses Router A and Host 1 are reachable to all VLT peers and views all VLT peers as a single device and is not concerned with which device receives packets, Para [0006], in this case using the parent VLT LAG or the virtual address, as there is no issue with extra hops.
Regarding claims 3, 10 and 17, Pani discloses the method/apparatus/CRM of claim 2/9/16, further comprising: detecting that the subnetwork network address is no longer accessible from the second network device; and updating the next hop address in the route advertisement to be the first network address (detecting a first vPC peer is down, Para [0017] and surviving peer can advertise a new address, Para [0076]).
Regarding claims 4, 11 and 18, Pani discloses the method/apparatus/CRM of claim 1/8/15, but not fully wherein determining the next hop address comprises setting the next hop address to be the first network address if the subnetwork is not accessible from the second network device.  Pani discloses detecting a first vPC peer is down, Para [0017] and surviving peer can advertise a new address, Para [0076] and Natarajan discloses  each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2 and using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  
Regarding claims 5, 12 and 19, Pani discloses the method/apparatus/CRM of claim 1/8/15, further comprising sending the route advertisement to at least one other network device that is not among the plurality of network devices in the virtual port channel (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]).
Regarding claims 6, 13 and 20, Pani discloses the method/apparatus/CRM of claim 1/8/15, but not wherein the plurality of network devices in the virtual port channel includes more than two network devices, the method further comprising setting the next hop address to be the virtual network address only if the subnetwork network address is accessible from all of the plurality of network devices in the virtual port channel. Natarajan discloses Router A and Host 1 are reachable to all VLT peers and views all VLT peers as a single device and is not concerned with which device receives packets, Para [0006], in this case using the parent VLT LAG or the virtual address, as there is no issue with extra hops.
Regarding claims 7 and 14, Pani discloses the method/apparatus of claim 1/8, wherein the overlay network domain is a Virtual Extensible Local Area Network (VXLAN, virtual extensible local area network, Para [0018]).
Regarding claim 8, Pani discloses an apparatus (network device, Fig. 1) comprising: a network interface unit (interface, Fig. 1) configured to communicate with other devices in a network overlay domain (overlay network, Fig. 4); and a processor (processor, Fig. 1) configured to: establish, in the network overlay domain, a virtual port channel associated with a virtual network address, the virtual port channel comprising a plurality of network devices including the apparatus as a first network device associated with a first network address and a second network device associated with a second network address (vPC associated with virtual address, Para [0071], first and second vPC peer devices each with a distinct MAC address, Para [0071]); detect that at least one subnetwork network address from a range of addresses in a subnetwork is accessible from the first network device via the network interface unit (maintain a reachability table that maps addresses of the endpoints with appropriate switching information, Para [0072], where there are multiple subnets and/or network segments, Para [0024]/Fig. 4); generate a route advertisement associating the next hop address with the at least one subnetwork network address. (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]); but does not disclose determining whether to associate the virtual network address or the first network address as a next hop address for the at least one subnetwork network address based on whether the at least one subnetwork network address is also accessible from the second network device of the virtual port channel.  Natarajan discloses a router and host can be multi-homed to all VLT peers (e.g. Router A and Host 1) but another Router or Host may be single homed to one VLT peer (e.g. Host 4 only to VLT peer Z), Fig. 1, where this could cause problems of incorrectly routing packets that would require extra hops, Para [0007], next hop address is learned through routing protocol, Para [0044], each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2, incoming traffic to Router A is associated with parent VLT LAG (it is reachable to all peers), Para [0062] or using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  In view of the combination, routing packets using the virtual address if all the peer devices have a direct connection, otherwise using an individual address to a specific peer that has the direct connection; and the references do not disclose the route advertisement associates the next hop address with the subnetwork prefix, wherein the route advertisement does not include an address for an individual host using the at least one subnetwork address.  Medved discloses subnets with network address prefix (i.e. subnetwork prefix), each subnet has a network address prefix, C: 9 R: 50-54 and messages can advertise a next hop for the address prefixes encompassed by the subnets, C: 9-10 R: 67-2.  Therefore a subnet address/prefix can be advertised with an associated next hop instead of an individual host.   
Regarding claim 15, Pani discloses one or more non-transitory computer readable storage media (computer readable storage media, Para [0031]) encoded with software comprising computer executable instructions and, when the software is executed by a processor on a first network device, operable to cause the processor to: establish, in an overlay network domain (overlay network, Fig. 4), a virtual port channel associated with a virtual network address, the virtual port channel comprising a plurality of network devices including a first network device associated with a first network address and a second network device associated with a second network address (vPC associated with virtual address, Para [0071], first and second vPC peer devices each with a distinct MAC address, Para [0071]); detect that at least one subnetwork network address from a range of addresses in a subnetwork is accessible from the first network device via the network interface unit (maintain a reachability table that maps addresses of the endpoints with appropriate switching information, Para [0072], where there are multiple subnets and/or network segments, Para [0024]/Fig. 4); generate a route advertisement associating the next hop address with the at least one subnetwork network address (routing and switching information can be made available to any of the devices in the network, so those devices can determine which one of the two vPC peers to transmit to, Para [0071] and vPC peer can advertise the VIP address or another IP address if the other vPC is unavailable, Para [0076]); but does not disclose determining whether to associate the virtual network address or the first network address as a next hop address for the at least one subnetwork network address based on whether the at least one subnetwork network address is also accessible from the second network device of the virtual port channel.  Natarajan discloses a router and host can be multi-homed to all VLT peers (e.g. Router A and Host 1) but another Router or Host may be single homed to one VLT peer (e.g. Host 4 only to VLT peer Z), Fig. 1, where this could cause problems of incorrectly routing packets that would require extra hops, Para [0007], next hop address is learned through routing protocol, Para [0044], each VLT peer can be assigned an individual address, Para [0045], VLT peer Z is excluded as a possible path to route packets to host H2, Para [0060]/Fig. 2, incoming traffic to Router A is associated with parent VLT LAG (it is reachable to all peers), Para [0062] or using sub-LAG instead of the parent LAG to ensure the packet will go to the correct VLT peer that is connected to the Router/Host the packet is intended for, Para [0058].  In view of the combination, routing packets using the virtual address if all the peer devices have a direct connection, otherwise using an individual address to a specific peer that has the direct connection; and the references do not disclose the route advertisement associates the next hop address with the subnetwork prefix, wherein the route advertisement does not include an address for an individual host using the at least one subnetwork address.  Medved discloses subnets with network address prefix (i.e. subnetwork prefix), each subnet has a network address prefix, C: 9 R: 50-54 and messages can advertise a next hop for the address prefixes encompassed by the subnets, C: 9-10 R: 67-2.  Therefore a subnet address/prefix can be advertised with an associated next hop instead of an individual host.  


Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitation.  Applicant argues the cited references have route advertisements for single host addresses, while the claim associates an entire range of network addresses with a next hop using a subnet prefix.  In response, arguments are moot in view of a new reference Medved.  Medved discloses each subnet encompasses a network address prefix and messages can be transmitted to advertise a next hop for an address prefix that encompasses a subnet, column 9.  Therefore a subnet prefix is associated with a  next hop and this can be advertised in a message.  Also see other relevant art Raza, which states an address prefix specifies a range of network addresses in a subnetwork, Para [0007], which is stating something well known in the art.      


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461